Citation Nr: 1715544	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a schedular evaluation for generalized anxiety disorder with major depressive disorder in excess of 50 percent. 
 
2.  Entitlement to total disability based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
The Veteran testified at hearings before a Decision Review Officer (DRO) in February 2010, and the undersigned Veterans Law Judge (VLJ) in November 2012.  Transcripts of the hearings are associated with the claims file.  In April 2014, the Board remanded this matter for additional development.
 
In an October 2014 statement, the Veteran contends that his service-connected psychiatric disability renders him unemployable.  Thus, the increased rating claim is now part of the TDIU claim currently on appeal.  


FINDINGS OF FACT

1. The Veteran's service-connected psychiatric disability more closely approximates manifestations of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

2.  The Veteran completed high school and his post-service employment history included primarily working in coal mines for 35 years.

3.  The Veteran's service-connected psychiatric disability renders him unable to secure or follow a substantially gainful occupation consistent with his education, training, and work experience.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for generalized anxiety disorder with major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a February 2008 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist was satisfied.  The Veteran's VA treatment and Social Security Administration (SSA) records were associated with the claims file.  VA attempted to procure records from the Huntington Veterans Center, but received a negative response in February 2010.

The Veteran set forth his contentions during the February 2010 and November 2012 hearings.  Neither the Veteran nor his representative has suggested any deficiency during either hearing.  Therefore, the Board finds, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), VA complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Veteran seeks a higher evaluation for his service-connected generalized anxiety disorder with major depressive disorder.  He contends that at least a 70 percent rating is warranted.  The Veteran also maintains that he is unemployable due to his service-connected psychiatric disability and seeks TDIU. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  The Board considered the potential application of various other provisions of the regulations governing VA benefits as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

VA treatment records from January 2008 to March 2008 reveal that the Veteran  complained of poor concentration and comprehension.  He had worked as a coal miner for 35 years, but could not return to the mines due to poor concentration, short term memory loss, and difficulty staying focused.  He stated that he only knows the coal mining industry.

The Veteran's SSA record reflects that the Veteran listed his job as a coal miner from 1971 to 2006, and stated that his work consisted of installing roof bolts in mine roofs.  A March 2008 SSA mental residual functional capacity assessment noted that the Veteran had markedly limited understanding and memory, limited sustained concentration and persistence, and moderately limited social interaction and adaptation.  The examiner stated that the Veteran's psychiatric disability causes marked limitations in specific concentration/memory-related functional capacities which cause the claimant to be unable to perform repetitive one and two step work-like activities on a sustained basis.  The examiner determined that the Veteran is no longer able to work in any capacity due to being markedly limited in many mental areas.  The examiner noted that the Veteran's concentration and memory were severely deficient.

At September 2008 and May 2010 VA PTSD examinations, the Veteran stated that he worked in various coal mines from 1972 to 2006 and he medically retired.  He reported concentration difficulties when working in the mines.  The 2008 VA examiner determined that the Veteran's cognitive impairment was moderate in severity, but found no occupational impairment.  The 2010 VA examiner concluded that the Veteran described moderate symptoms of anxiety and depression resulting in mild functional impairment.

August 2014 to October 2016 VA mental health records show that the Veteran reported that he was concerned about short-term memory problems and mild problems with concentration.  

At his June 2016 VA mental disorders examination, the Veteran stated that he worked in the coal mines until 2006, at which time he stopped working as a roof bolter because he couldn't keep his mind on it. The examiner concluded that the Veteran's service-connected mental disorder alone does not preclude him from securing and following substantially gainful employment.  The examiner noted that the Veteran had moderate difficulty concentrating and may experience mild difficulty sustaining persistence and pace and adapting to change. 

Based on the VA outpatient treatment records, SSA medical records, and the VA examination reports, the Board concludes that the Veteran is entitled to 70 percent rating for generalized anxiety disorder with major depressive disorder.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 70 percent rating.  Throughout the appeal period, the Veteran endorsed symptoms of depressed mood, anxiety, impaired concentration, and difficulty in establishing and maintaining effective work and social relationships.  Hence, entitlement to a 70 percent rating is granted for the entire appeal period.

The Board acknowledges that the Veteran has been unemployed from being a coal miner since 2006.  Nevertheless, the Board finds that a 100 percent rating is not warranted in this case because the evidence of record does not show the Veteran demonstrates total occupational and social impairment due to his service-connected psychiatric disability.  The Veteran does not demonstrate symptoms to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); or, disorientation to time or place; and/or any other symptoms of similar equivalence required for a total rating.  

The Board also acknowledges the Veteran's competent and credible reports of his symptoms, to include the October 2014 correspondence wherein he maintains that he is "at [the] point of violence but tr[ies] to control actions" and that he "tr[ies] cleaning up for doctor appointments but most of the time held prisoner in my own home and neglect my personal appearance and hygiene."  However, total occupational and social impairment is not shown by the record.  VA examinations disclose that the Veteran is alert, cooperative, and oriented.  There is no evidence of hallucinations, and/or delusions.  Although the June 2016 VA examiner found evidence of memory loss, it was noted to be mild.  Further, the Veteran's medical records reveal that, despite impaired concentration, his thought processes are rational and relevant, and he has consistently been found to have intact judgment and insight.  In sum, the Veteran's symptoms are more characteristic of a disability picture contemplated by a 70 percent rating and no more.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rise to the level required for a 100 percent evaluation.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for a psychiatric disability throughout the appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

VA will grant TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The medical evidence addressing the functional effects of a veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran has been unemployed since 2006.  He is service-connected for generalized anxiety disorder with major depressive disorder and is rated 70 percent.  Thus, he meets the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) for the entire appeal period.

In March 2008, SSA found the Veteran disabled, effective September 1, 2006.  This disability determination was based on affective disorders and "sprains and strains, all types."  The Board acknowledges the SSA examiner's finding that the Veteran was not employable due solely to his psychiatric disability.  
The Board notes that none of the VA examiners found the Veteran's psychiatric disability causes total occupational impairment, but finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected psychiatric disability.  Specifically, VA records and examinations show that the Veteran repeatedly indicated that he could no longer work in the coal mines due to his inability to concentrate.  He has expressed concern that an inability to keep his mind on the job could result in someone getting hurt.  The June 2016 VA examiner acknowledged the Veteran's report of moderate difficulty concentrating. 

Given this evidence, and resolving doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Entitlement to TDIU is therefore granted.


ORDER

Entitlement to a 70 percent rating for generalized anxiety disorder with major depressive disorder is granted for the entire appeal period, subject to the regulations governing the payment of VA monetary benefits.

Entitlement to TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


